Case 1:20-cv-10959-LGS Document 1-1 Filed 12/28/20 Page 1 of 10
                   Case 1:20-cv-10959-LGS Document 1-1 Filed 12/28/20 Page 2 of 10



                                                   MUTUAL NON-DISCLOSURE AGREEMENT

This Non-Disclosure Agreement is made as of the ____th day of July, 2019, between Particle Media, Inc
  Particle Media         Delaware limited liability company,                You         Planck LLC d/b/a Patch Media, a
Delaware State corporation acting on behalf of itself and its Affiliates, whose address for purposes of this Agreement is: 134 W
29th Street, 11th Floor. NY, NY 10010 (collectively, "Patch Media"                                         ).

In connection with your possible interest in the purchase of, or other business relationship with, Patch Media, you have
requested that we furnish you with certain information relating to Patch Media or the proposed purchase or other business


All information relating to the Company or its Affiliates or the Transaction furnished (whether before or after the date hereof
and whether in writing, orally, visually, electronically or by any other means) by us, or our respective Representatives to you or
your Representatives or your potential sources of financing for the Transaction, and all analyses, compilations, forecasts,
studies or other documents prepared by you or your Representatives in connection with your or their evaluation and review of,
                                                                                                                                 ll
not, however, include information that (i) is or becomes generally available to the public other than as a result of a wrongful or
unauthorized disclosure or a disclosure by you or your Representatives, or (ii) is or becomes available to you on a non-
confidential basis from a source (other than us, or our respective Representatives) who or which is not prohibited from
disclosing such information to you by any legal, contractual or fiduciary obligation. For purposes hereof, the term

managers, employees, stockholders, members, affiliates, agents and representatives (including, without limitation, financial
advisors, attorneys and accountants).

Accordingly, you hereby agree that:
                                                                              other information protected under Section 2 above, you will notify us
1.          You and your Representatives will not use any of the              promptly so that we may seek a protective order or other appropriate
Information for any purpose other than the exclusive purpose of               remedy or, in our sole discretion, waive compliance with the terms of this
evaluating the possibility of a Transaction. Furthermore, you agree only      letter agreement. In the event that no such protective order or other
to disclose the Information to your Representatives who need to know          remedy is obtained, or that we waive compliance with the terms of this
such Information for the purpose of evaluating a possible Transaction (it     letter agreement, you will furnish only that portion of the Information or
being understood that, prior to any disclosure, such Representatives (a)      any other information protected under Section 2 above which you are
shall be informed by you of the confidential nature of the Information and    advised by written opinion of counsel is legally required to be disclosed
directed by you to treat such information confidentially in accordance        and will exercise all reasonable efforts to obtain reliable assurance that
with the provisions of this Agreement, and (b) shall agree to act in          confidential treatment will be accorded the Information or any other
accordance with the terms of this letter agreement). You will cause your      information.
Representatives to observe the terms of this letter agreement, and you will
be responsible for any breach of this letter agreement by any of your         4.          If you determine not to proceed with the Transaction, you will
Representatives. For purposes of this Agreement, an "Affiliate" shall         promptly inform Patch Media of that decision and, in that case, and at any
mean an entity controlled by, controlling or under common control with        time upon our request or the request of any of our Representatives, you
Patch Media or you as applicable, but only so long as such control exists.    will promptly (a) deliver to the Company at your own expense all copies
The cessation of such control shall not release an Affiliate of its                                                                                ession,
obligation to comply with the terms and conditions of this Agreement for      (b) destroy all analyses, compilations, summaries, studies and other
the period of time stated herein.                                             material prepared by you or your Representatives and based in whole or
                                                                              in part on, or otherwise containing or reflecting any of, the Information,
2.           Except as expressly permitted by paragraph 1 above, or as        and (c) confirm such destruction to us in writing. Any oral Information
otherwise required by applicable law, regulation or legal process, and        will continue to be subject to the terms of this letter agreement. You shall
only after compliance with paragraph 3 below, you and your                    be responsible for assuring that your Representatives comply with the
Representatives will keep the Information confidential and will not,          provisions of this paragraph.
without our prior written consent, disclose, publish, divulge, furnish or
make accessible to anyone, (a) any Information in any manner                  5.        You acknowledge that neither we nor any of our respective
whatsoever, (b) the fact that the Information exists or has been made         Representatives or controlling persons within the meaning of Section 20
available, (c) that you are considering the Transaction, (d) the existence
of this letter agreement or the terms hereof, (e) that discussions or
negotiations are taking or have taken place concerning the Transaction or     accuracy or completeness of the Information, and you agree that no such
involving the Company, or (f) any term, condition or other fact relating to   person will have any liability relating to the Information or for any errors
the Transaction or such discussions or negotiations, including, without       therein or omissions therefrom. You further agree that you are not
limitation, the status thereof.                                               entitled to rely on the accuracy or completeness of the Information and
                                                                              that you will be entitled to rely solely on such representations and
3.         In the event that you or any of your Representatives are           warranties as may be included in any definitive agreement with respect to
requested pursuant to, or required by, applicable law, regulation or legal    the Transaction, subject to such limitations and restrictions as may be
process (including, but not limited to, by oral questions, interrogatories,   contained therein.
requests for information or documents, subpoena, civil investigative
demand or similar process) to disclose any of the Information, or any
Patch Media Confidential                                                                                                                               1
                    Case 1:20-cv-10959-LGS Document 1-1 Filed 12/28/20 Page 3 of 10



6.           You agree that, for a period of five (5) years from the date of   breach of this letter agreement, but shall be in addition to all other
this letter agreement, you will not, directly or indirectly, reveal the name   remedies available at law or equity to us. In addition, you agree to
of, solicit, persuade, interfere with or endeavor to entice away from us       indemnify and hold the Company harmless from and against any and all
any of our employees, customers or suppliers, or employ or offer to            damages, claims, fees and liabilities of any nature whatsoever, including
employ any of our employees with whom you have had contact or who
became known to you in connection with your consideration of the               by you or any of your Representatives. In the event of litigation relating
Transaction, provided that you will not be restricted in any general           to this letter agreement, if a court of competent jurisdiction determines in
solicitation of employees or public advertising of employment                  a final, non-appealable order that this letter agreement has been breached
opportunities not specifically directed at any such persons, and provided      by you or by your Representatives, then you will reimburse us for our
further that you will not be restricted in hiring any such person who          costs and expenses (including, without limitation, reasonable legal fees
responds to any such general solicitation or public advertising.               and expenses) incurred in connection with all such litigation.

7.          You agree that all (a) communications regarding the                10.        This letter agreement shall be governed by and construed in
Transaction, (b) requests for additional information, facility tours or        accordance with the laws of the State of New York, without regard to
management meetings, and (c) discussions or questions regarding                principles of conflicts of laws. Furthermore, the parties agree that the
procedures with respect to the Transaction, will be submitted or directed      United States federal and state courts in the Borough of Manhattan, New
to [Charles Hale], or his designee. Accordingly, you agree not to initiate     York, shall constitute the exclusive courts for resolution of any dispute
or maintain contact with any of our Representatives, suppliers,                hereunder; and that they will each submit to the personal jurisdiction of
distributors, brokers or customers concerning our operations, assets,          such courts with respect to any such dispute, and that any such courts are
prospects or finances or concerning the Transaction without the express        a convenient forum therefore.
written consent of [Charles Hale], or his designee. You acknowledge and
agree that (i) we and our Representatives are free to conduct the process      11.         This letter agreement contains the entire agreement between
leading up to a possible Transaction as we and our Representatives, in our     you and us concerning the confidentiality of the Information, and no
sole discretion, determine (including, without limitation, by negotiating      modifications of this letter agreement or waiver of the terms and
with any prospective buyer or other prospective party to the Transaction,      conditions hereof will be binding upon you or us, unless approved in
and entering into a preliminary or definitive agreement without prior          writing by each of you and us. In the event any court shall determine that
notice to you or any other person), (ii) we reserve the right, in our sole     any provision of this letter agreement is invalid, such determination shall
discretion, to change the procedures relating to our consideration of the      not affect the validity of any other provisions of this letter agreement,
Transaction at any time without prior notice to you or any other person, to    which shall remain in full force and effect. You represent that you are
reject any and all proposals made by you or any of your Representatives        acting on your own behalf and not as an agent for another party. This
with regard to the Transaction, and to terminate discussions and               letter agreement shall be binding on, and shall enure to the benefit of the
negotiations with you at any time and for any reason, and (iii) unless and     parties hereto and their respective successors and permitted assigns;
until a written definitive agreement concerning the Transaction has been       provided, that, (a) any assignment of this agreement by you without the
executed and all relevant judicial approvals obtained, neither we nor any                                   will be void, and (b) the Company shall have
of our Representatives will have any liability to you with respect to the      the right to assign all of its rights, powers and privileges under this letter
Transaction, whether by virtue of this letter agreement, any other written     agreement (including, without limitation, the right to enforce this letter
or oral expression with respect to the Transaction or otherwise.               agreement) to any party who enters into a transaction with the Company
                                                                               similar to the Transaction. You recognize and agree that nothing
                                                                               contained in this Agreement will be construed as granting any rights to
8.          In consideration of the furnishing of Information hereunder        you, by license or otherwise, to any of the Information except as specified
and the commencement in good faith of discussions and negotiations with        in this Agreement. Additionally, this Agreement imposes no obligations
respect to the proposed Transaction, you agree that, for a period of five      on either party to purchase, sell, license, transfer or otherwise dispose of
(5) years from the date of this letter agreement, without the prior written    any technology, services or products. Nothing in this Agreement shall be
consent of the Board of Directors of the Company, neither you your             deemed to grant to either party a license under the other pa
Representatives nor any of your or their Affiliates will (i) purchase, offer   copyrights, patents, trade secrets, trademarks or other intellectual property
or agree to purchase, or announce an intention to purchase, directly or        rights.
indirectly, any securities, debt, or assets of the Company (other than a
purchase of assets in the ordinary course of business); (ii) make, or in any   12.        Nothing in this Agreement nor in any discussion undertaken
                                                                               nor disclosures made pursuant to this Agreement shall be deemed a
                                                                ulations of    commitment to disclose any information to the other party or to engage in
the Securities and Exchange Commission) or seek to advise or influence         any business relationship, contract or future dealing with the other party.
any person with respect to the voting of or giving of consents with respect    In addition, nothing in this Agreement shall be deemed to limit either
to any voting securities of the Company; (iii) initiate or support, directly                                                                      vities to
or indirectly, any stockholder proposal with respect to the Company; (iv)      those undertaken in accordance with this Agreement, unless such
                                                                               discussions or activities are in violation of the terms hereof.
policies; or (v) seek to negotiate or influence the terms and conditions of
employment of employees of the Company or any agreement of                     13.         No waiver, modification or amendment of any provisions of
collective bargaining with employees of the Company.                           this Agreement shall be valid unless made in writing, signed by both
                                                                               parties, and specifying with particularity the nature and extent of such a
9.         You agree that no failure or delay by us in exercising any          waiver, modification or amendment. Any such waiver, modification or
right, power or privilege hereunder will operate as a waiver thereof, nor      amendment shall, in no event, be construed to be a general waiver,
will any single or partial exercise thereof preclude any other or further      abandonment, modification or amendment of any of the terms, conditions
exercise thereof or the exercise of any right, power or privilege              or provisions of this Agreement, but such waiver shall be strictly limited
hereunder. You also understand and agree that your breach of this              and restricted to the extent and occasion specified in such signed writing.
agreement will result in irreparable harm to the Company, that remedies
at law will be inadequate to protect us against any actual or threatened       14.          You will not enter into any agreement, arrangement or any
breach of this letter agreement by you or by your Representatives, and,        other understanding, whether written or oral, with any potential financing
without prejudice to any other rights and remedies otherwise available to      source or sources that may reasonably be expected to limit, restrict,
us, you agree to the granting of specific performance and injunctive relief    restrain, otherwise impair in any manner, directly or indirectly, the ability
in our favor without proof of actual damages. You further agree that such      of such financing source or sources to provide financing or other
remedies shall not be deemed to be the exclusive remedies for any such         assistance to any other party in any other Transaction involving the

Patch Media Confidential                                                                                                                                  2
                   Case 1:20-cv-10959-LGS Document 1-1 Filed 12/28/20 Page 4 of 10



Company. You also represent that you have not entered into such an
agreement, arrangement or understanding prior to the date hereof

15.       You agree that prior to disclosing to any prospective third party
Representative regarding this Project you will first notify Patch Media in
writing and receive consent to such engagement from Patch Media, such
consent to not be unreasonably withheld or delayed.

16.       In the event of any premature leak, public report or other public
disclosure of the existence of this Project or any confidential information
                                                              Patch Media
intends to conduct an investigation to determine the source of such Leak.
You will, and will cause your Representatives to, take reasonable steps to
cooperate with any such investigation, including by providing any third-
party investigator retained by Patch Media and reasonably acceptable to
you with full access to your respective records, including e-mail and
cellular phone records, and employees provided such investigators
comply with applicable securities laws and your duty of confidentiality
(whether express or implied), and further provided, however, that under
no circumstances will you or your Representatives be required to disclose
any information to Patch Media or an investigator that would be deemed
to waive the attorney-client privilege, or any other applicable privilege.
The costs and expenses of any such investigation will be borne by Patch
Media; provided, however, that if the investigation determines that you or
any of your Representatives was the source of the Leak, the costs and
expenses of the investigation will be borne by you.

Please confirm your agreement with the foregoing by signing and
returning to the undersigned this letter agreement. This letter agreement
may be executed in separate counterparts, each of which together shall
constitute a single instrument. Facsimile signatures shall be deemed
originals for all purposes hereunder.




Patch Media Confidential                                                             3
            Case 1:20-cv-10959-LGS Document 1-1 Filed 12/28/20 Page 5 of 10




                IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their duly
       authorized officers or representatives.

       PARTICLE MEDIA, INC                                         Planck LLC d/b/a Patch Media.



       By: _____________________________                 By: _______________________________

       Name: _Vincent Wu_______________                   Name:     _________________________

       Title: __Chief Operating Officer______             Title: ______________________________

       Date: ___7/20/2019________________               Date: ______________________________




Patch Media Confidential                                                                            4
Case 1:20-cv-10959-LGS Document 1-1 Filed 12/28/20 Page 6 of 10
Case 1:20-cv-10959-LGS Document 1-1 Filed 12/28/20 Page 7 of 10
Case 1:20-cv-10959-LGS Document 1-1 Filed 12/28/20 Page 8 of 10
Case 1:20-cv-10959-LGS Document 1-1 Filed 12/28/20 Page 9 of 10
Case 1:20-cv-10959-LGS Document 1-1 Filed 12/28/20 Page 10 of 10
